Citation Nr: 0732252	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for pes planus.


REPRESENTATION 

Appellant represented by:   Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, which granted service connection for pes planus 
and assigned a zero percent rating effective September 1, 
2004.


FINDINGS OF FACT

1.  The service-connected pes planus is manifested by 
subjective complaints of arch pain precipitated by prolonged 
periods of standing and is treatable with orthotic inserts.

2.  There is no objective evidence of weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis and pain on manipulation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.§§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

In this case, since service connection has been in effect, 
the veteran's disability has been rated under Diagnostic Code 
5276.  Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired 
flatfoot with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet.  A zero percent evaluation 
is warranted when mild symptoms are relieved by built-up shoe 
or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007). 

II.  Discussion 

The veteran asserts that she continues to have problems with 
arch and foot pain and requests a higher rating for pes 
planus.

The veteran has a history of chronic arch pain since the 
1980's and has been wearing orthotics since the mid 1980's.  
There is evidence of pain when the veteran stands for long 
periods of time.  However, there is no objective evidence of 
a weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis or pain on manipulation of the 
feet.  The January 2005 VA examination report indicates that 
upon examination, the veteran had a normal appearing gait, 
had normal posture on standing and squatting and was capable 
of rising on her toes and heals without difficulty.  
Alignment of the Achilles tendon was normal with both weight 
bearing and nonweight-bearing.  There was no forefoot or 
midfoot mal-alignment.  The January 2005 VA examination also 
indicated that the veteran has had "fairly good results in 
treatment" with orthotics.  

Overall, the clinical evidence of record presents a 
disability which can be characterized as mild.  Under 
Diagnostic Code 5276; mild is categorized as exhibiting 
symptoms that are relieved by built up shoe or arch support.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  The Board 
notes that a June 1999 VA service medical record indicates 
that the veteran presented for pain in her feet because her 
orthotics were no longer "doing the trick."  The veteran 
was instructed to be measured for new orthotics and was told 
to come back to the doctor to report continued pain.  There 
is no further indication in the service records that the 
veteran returned to the doctor while in service for further 
problems with her feet.  Moreover, the January 2005 VA 
examiner indicated that the veteran has been wearing 
orthotics "ever since the mid 1980's with fairly good 
results in treatment," and that the veteran's disability was 
treatable with orthotic inserts.  As such, the criteria for 
an evaluation greater than zero percent for bilateral pes 
planus have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 
5276. 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Since Diagnostic Code 5276 is not based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do 
not apply.

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
her bilateral flatfoot disability.  There is no evidence 
bilateral weak foot, pes cavus, hallux valgus, hallux 
rigidus, malunion or nonunion of the tarsal or metatarsal 
bones, or any other foot injury of moderate impairment.  See 
VA examination report dated in January 2005.  Therefore, 
Diagnostic Codes 5277 through 5284 are not for application.  
38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2007). 

As discussed above, the clinical evidence of record presents 
a disability picture which is more appropriately 
characterized as mild rather than moderate.  Therefore, a 
higher rating for the bilateral flatfoot under Diagnostic 
Code 5276, foot injuries, is not warranted.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the veteran's pes 
planus disability since service connection has been in 
effect.   The medical evidence establishes that the veteran's 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral pes 
planus.  Thus, the preponderance of the evidence is against 
the veteran's claim for a higher schedular rating. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral pes planus, that would take the case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2007).  

Regarding the claim for a higher initial evaluation for pes 
planus, the Board notes that this claim for a higher rating 
is a downstream issue of the original service connection 
claim adjudicated in the February 2005 rating decision.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  See also Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006).

Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), she was provided with notice of the 
type of evidence necessary to establish a disability rating 
in the August 2005 statement of the case. The veteran was not 
provided notice of element (5), effective date.  Regarding 
element (5), effective dates, any lack of advisement as to 
that element is moot.  As noted above, the preponderance of 
the evidence weighs against the veteran's increased rating 
claim, as her disability has been productive of no more than 
mild impairment since service connection has been in effect.  
Thus, any question as to the assigned effective date has been 
rendered moot.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  The veteran was afforded a VA examination in 
January 2005 to evaluate the severity of the service 
connected disability.  She has not identified any post 
service treatment.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating her claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial compensable rating for pes planus 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


